Assumpsit brought in Superior Court in said county, to recover balance due for tuition, board, etc., of defendant’s minor son while a student at Dummer Academy for the school year 1907-1908. Plea, the general issue. The defendant offered no evidence. Verdict for plaintiff for $200.75. Defendant moved for a new trial. The rescript says : "The record in this case shows sufficient undisputed testimony to warrant a jury in finding for the plaintiff. Therefore, the verdict, which was for the plaintiff, cannot be disturbed. Motion for a new trial overruled.”